Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs submitted on July 12, 2022 have been considered by the examiner in the same manner as other documents in Office files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP § 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention on response to this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a) tip sensor (electromagnetic sensor) including coil and core, and the angular disposition between the coil and core (claim 16)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because numbers and letters identifying the view must be larger than the numbers used for reference characters (37 CFR 1.84(u)).  For instance, identifier “Figure 8” and “Figure 9” are not larger than the reference numerals.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the status (patent number) of application 16/358,882 is required to appear in paragraph [0001] as amended in the preliminary amendment of 11/22/21.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, term “the tip sensor” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,109,740 in view of Goebel (U.S. 6,519,575.
Claim 1 of Patent 11,109,740 (hereinafter “the Patent”) anticipates the first four steps of claim 13.  Although claim 13 recites the genus of a medical catheter while the Patent recites the species of an endoscope, the genus will be anticipated by the species since an endoscope is a type of medical catheter.  Claim 1 further anticipates repeatedly moving the tip, which includes the five degree of freedom sensor, to produce sensor data to acquire a sixth degree of freedom (i.e. sixth POSE orientation parameter) of the tip but fails to anticipate the manner in which such parameter is determined.  Goebel is just one of numerous references that teach that Principle Component Analysis (PCA) is a known data analysis technique for increasing interpretability of the data (col.1, lines 11-27).  Since data points from the sensor in all five degrees of freedom would have to be analyzed over the time the tip is repeatedly moved, it would have been obvious to one of ordinary skill in the art to have used any known data analysis technique, including PCA, in order to quickly interpret the sensor data for determination of the sixth degree of freedom (sixth POSE orientation).
	Claims 14-15 and 17-19 are anticipated by Patent claims 2-5.
	As to claim 20, the Patent claims fail to specify that the tip has a range of motion of 1 cm to 2 cm.  However, any endoscope/medical catheter that is capable of being inserted and steered into any substantial portion of the body (i.e. lungs) would inherently be capable of movement (e.g. axial, rotational, bending, etc.) of at least 1 cm in order to be able to arrive at a desired internal location.

Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,696,549 in view of Soper et al. (US 2005/0182295, hereinafter “Soper”), Gilboa (US 2004/0249267) and Goebel (U.S. 6,519,575).
Except for a minor difference in wording, claims 1-5 of the patent cover all of the method steps/structure of claims 13-19 of this application except for:
1) specifying that the 5 DOF sensor is “electromagnetic”;
2) the steps of “forming a 3D navigation model representative of the patient’s lung anatomy from CT data” and “presenting an image of the anatomical position within the 3D navigation model of the patient’s lung anatomy”;
	3) the steps of “applying PCA analysis of a time window of the five degree of freedom sensor locations during the movement of the tip to detect a PCA signature; and analyzing the PCA signature to determine the sixth POSE orientation parameter of the tip”.
Although the patent claims do not specify the type of 5DOF sensor, Soper teaches that an electromagnetic 5 DOF sensor is a suitable type for detecting the position of the distal end of a flexible endoscope (see [0065]).  It would have been obvious to one of ordinary skill in the art to have used an electromagnetic 5DOF sensor in the patented claims since Soper teaches that the electromagnetic type is a suitable type for performing the intended purpose of detecting the position of the tip of the endoscope.
Gilboa teaches, in a similar system/method of navigating an endoscope in a patient’s lungs ([0007],[0009]), that integrating a 3D navigation model representative of lung anatomy from CT data (virtual model constructed using CT data, [0148]) into the system is “highly preferable” because it provides important additional functionality and greatly facilitates navigation to a target location ([0143]-[0144]).  Gilboa further teaches, after registration of the model and the real image from the endoscope, to provide display images of an anatomical position within the model (note [0172] which supplements the real endoscope image with CT based slice images of the volume or a virtual bronchoscopy image corresponding to the current position and pointing direction of the catheter tip).  It would have been obvious to one of ordinary skill in the art to have provided the method claimed in the patent with the additional steps of forming a 3D model and presenting an image of a position within this model, as set forth above, since doing so will greatly enhance functionality of the method, as taught by Gilboa.
Claim 1 further anticipates repeatedly moving the tip including the five degree of freedom sensor, to produce sensor orientation and location data to acquire a sixth degree of freedom (i.e. sixth POSE orientation parameter) of the tip but fails to anticipate the manner in which such parameter is determined.  Goebel is just one of numerous references that teach that Principle Component Analysis (PCA) is a known data analysis technique for increasing interpretability of the data (col.1, lines 11-27).  Since data points from the sensor in all five degrees of freedom would have to be analyzed over the time the tip is repeatedly moved, it would have been obvious to one of ordinary skill in the art to have used any known data analysis technique, including PCA, in order to quickly interpret the sensor data for determination of the sixth degree of freedom (sixth POSE orientation).
	As to claim 20, the Patent claims fail to specify that the tip has a range of motion of 1 cm to 2 cm.  However, any endoscope/medical catheter that is capable of being inserted and steered into any substantial portion of the body (i.e. lungs) would inherently be capable of movement (e.g. axial, rotational, bending, etc.) of at least 1 cm in order to be able to arrive at a desired internal location.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795